DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raj S. Roychoudhury et al. U.S. Patent 9,789,794 B1 (Roychoudhury).
Regarding claim 1, Roychoudhury discloses a head restraint assembly comprising: a front shell (Element 34) and a rear shell (Element 110) defining an interior space; a linkage mechanism (Element 36) operatively coupled to the front shell, the linkage mechanism disposed within the interior space (as shown in Figure 2), the linkage mechanism spring (Element 92) biased toward a first position; and an actuator in operative communication with a collision detection system (Column 9 Line 2-17), the linkage mechanism moveable to a second, deployed position upon actuation by the actuator to lock the front shell in the second, deployed position (Figure 2 and 3).
Regarding claim 2, Roychoudhury discloses the head restraint assembly wherein the front shell is adjustable over a range of movement including a fore-aft direction and a vertical direction, the fore-aft direction defined by a fully forward position and a fully rearward 
Regarding claims 3-5, Roychoudhury discloses the head restraint assembly wherein the second, deployed position is the fully forward position; wherein the second, deployed position is the fully up position. 
Regarding claim 6, Roychoudhury discloses the head restraint assembly wherein the actuator is a solenoid (Column 8 Line 61-Column 9 Line 2).  

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the linkage mechanism to comprise a first and second pair of lock arms coupled to the front shell defining slots and spring biased toward the first position; and a first and second lock bar extending through the slot and slideable within the slot during movement of the first and second positions of the headrest.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636